Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 32-34 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,  9 and 10 of U.S. Patent No. 10,830,847. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader and thus fully met.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 34 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driemel (US 2007/0285093 A1).	With reference to claim 21, Driemel teaches a local coil apparatus for performing a magnetic resonance (MR) scanning on a local part of a subject, comprising: 	a receiving member assembly (Fig. 1), wherein 
the receiving member assembly includes a first receiving member that is inside an inner space for receiving the local part of the subject (Fig. 1, 1), 
the first receiving member includes a first posterior receiving member (Fig. 1, 6), 
the first receiving member includes a first coil assembly configured to receive MR signals during the MR scanning (Fig. 1, 3), and
when the local part is placed on the first posterior receiving member, the first posterior receiving member changes from a first configuration to a second configuration to conform to at least a portion of the local part (Fig. 1, C, ¶0031).	With reference to claim 34, Driemel teaches A local coil apparatus for performing a magnetic resonance (MR) scanning on a local part of a subject, comprising: 	a housing configured to provide an inner space for receiving the local part of the subject (Fig. 1); and 	a receiving member assembly, wherein the receiving member assembly includes a first receiving member that is inside an inner space for receiving the local part of the subject (Fig. 1, 1), the first receiving member includes a first posterior receiving member (Fig. 1, 6), the first receiving member includes a first coil assembly configured to receive MR signals during the MR scanning (Fig. 1, 3), and when the local part is placed on the first posterior receiving member, the first posterior receiving member changes from a first configuration to a second configuration to conform to at least a portion of the local part (Fig. 1, C, ¶0031).	With reference to claim 40, Driemel teaches a local coil apparatus for performing a magnetic resonance (MR) scanning on the neck and head of a subject, comprising: 	a receiving member assembly (Fig. 1), wherein	the receiving member assembly includes a neck receiving member that is inside an inner space for receiving the neck of the subject (Fig. 1, 1), 	the neck receiving member includes a posterior neck receiving member (Fig. 1, 6),	 the neck receiving member includes a first coil assembly configured to receive MR signals during the MR scanning (Fig. 1, 3), and
when the neck of the subject is placed on the neck posterior receiving member, the neck posterior receiving member changes from a first configuration to a second configuration to conform to at least a portion of the neck of the subject (Fig. 1, C).
Allowable Subject Matter
Claims 22-33, and 35-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "first posterior receiving member includes a flexible component that has two free ends, and when the first posterior receiving member changes from the first configuration to the second configuration, the two free ends move towards each other" in combination with the remaining claim elements as set forth in claims 22-33 and 35-39.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852